Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US-20200213246-A1) in view of Tripathi (Tripathi, Sunay et al. “Crossbow: from hardware virtualized NICs to virtualized networks.” VISA '09 (Year: 2009)) and Han (US-20180287938-A1).
	Regarding claim 1, Pan shows a communication method, implemented by a source remote direct memory access (RDMA) network interface card (RNIC) ([32]), wherein the communication method comprises: 	obtaining to-be-transmitted data from a source virtual RNIC (vRNIC) (Fig. 5, see VM1 
(Fig. 4 item 465 and [50], e.g., IP-A) of the source RNIC (Fig. 1 item 124a), a first media access control (MAC) address of the source RNIC (Fig. 4 item 466 and [19], e.g., MAC-A), a second IP address (Fig. 4 item 465 and [50], e.g., IP-B) of a destination RNIC (Fig. 1 item 124b) , a second MAC address of the destination RNIC (Fig. 4 item 466 and [19], e.g., MAC-B), and layer 4 port numbers (Fig. 4 items 464 and [50]);	encapsulating and sending a target packet to the destination RNIC (Fig. 5, see data flows 420 or 520, and [52]).	Pan does not show wherein the source vRNIC runs on the source RNIC; and wherein the destination virtual RNIC is a virtual RNIC running on the destination RNIC.	Tripathi shows where vNICs can run on NICs (pg. 53, right column discussing “virtualization of a physical NIC into multiple VNICs. It aggressively uses the NIC hardware features for performance, security isolation, a virtualization”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the virtual network interface card execution techniques of Tripathi (where vNICs run on NICs) in the vRNIC and RNIC environment of Pan in order to achieve the performance benefits of running VMs on hardware optimized to execute the VM (i.e., a virtual NIC running on a physical NIC or a virtual RNIC running on a physical RNIC) in order to achieve the same benefits of the vNIC execution in the vRNIC environment (i.e., 
encapsulating the to-be-transmitted data to obtain a target packet, wherein the target packet comprises the packet forwarding information (e.g., an identifier of the destination virtual machine, see Fig. 4 item steps 410 and 420), the identity indication information (“unique identifiers” discussed in Fig. 4 step 420), and the to-be-transmitted data ([13], see “payload”), and wherein the target packet does not comprise at least one of a third IP address of the source vRNIC, a fourth IP address of the destination vRNIC, a third MAC address of the source vRNIC, a first port number of the source vRNIC, or a second port number of the destination vRNIC ([13] discussing that “Because the inner header of an encapsulated packet may not be needed” the “source and destinations IP and MAC address” may be replaced with a “unique identifier” as part of a process of reducing network overhead; see also [15,23]).	It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding claim 9, Pan shows a communication method, implemented by a destination remote direct memory access (RDMA) network interface card (RNIC) ([32]), wherein the method comprises:	receiving a target packet from a source RNIC (Fig. 4 item 460), wherein the packet comprises packet forwarding information (Fig. 4, see “outer header”), indication information of a destination virtual RNIC (vRNIC) ([50] where the packet forwarding information is obtained “based on the destination information), and data (Fig. 4, item 440), wherein the packet forwarding information comprises a first Internet Protocol (IP) address (Fig. 4 item 465 and [50], e.g., IP-A) of the source RNIC (Fig. 1 item 124a), a first media access control (MAC) address of the source RNIC (Fig. 4 item 466 and [19], e.g., MAC-A), a second IP address (Fig. 4 item 465 and [50], e.g., IP-B) of a destination RNIC (Fig. 1 item 124b) , a second MAC address of the destination RNIC (Fig. 4 item 466 and [19], e.g., MAC-B), and layer 4 port numbers (Fig. 4 items 464 and [50]).	determining the destination vRNIC based on the identity indication information; and 	sending the target packet to the destination vRNIC	Pan does not show wherein the source vRNIC runs in the source RNIC, and the destination vRNIC runs in the destination RNIC.	Tripathi shows where vNICs can run on NICs (pg. 53, right column discussing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vNIC/vRNIC execution environment of Pan in view of Tripathi with the use of identity indicators and information omission encouraged by Han in order to achieve the resultant performance benefits in the vRNICs executing in Pan in view of Tripathi.
	Regarding claim 11, Pan shows communications apparatus, comprising:	a processor (Fig. 1 item 120a); and 	a memory (Fig. 1 item 126Aa) coupled to the processor and configured to store instructions that, when executed by the processor, cause the communications apparatus to be configured to	obtain to-be-transmitted data from a source virtual RNIC (vRNIC) (Fig. 5, see VM1 executing on hardware 112a), 	obtain information of a destination vRNIC and packet forwarding information ([50] where the packet forwarding information is obtained “based on the destination information), wherein the packet forwarding information comprises a first Internet Protocol (IP) address 
(Fig. 4 item 465 and [50], e.g., IP-A) of the source RNIC (Fig. 1 item 124a), a first media access control (MAC) address of the source RNIC (Fig. 4 item 466 and [19], e.g., MAC-A), a second IP address (Fig. 4 item 465 and [50], e.g., IP-B) of a destination RNIC (Fig. 1 item 124b) , a second MAC address of the destination RNIC (Fig. 4 item 466 and [19], e.g., MAC-B), and layer 4 port numbers (Fig. 4 items 464 and [50]); where vNICs can run on NICs (pg. 53, right column discussing “virtualization of a physical NIC into multiple VNICs. It aggressively uses the NIC hardware features for performance, security isolation, a virtualization”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the virtual network interface card execution techniques of Tripathi (where vNICs run on NICs) in the vRNIC and RNIC environment of Pan in order to achieve the performance benefits of running VMs on hardware optimized to execute the VM (i.e., a virtual NIC running on a physical NIC or a virtual RNIC running on a physical RNIC) in order to achieve the same benefits of the vNIC execution in the vRNIC environment (i.e., performance and security; see Tripathi, pg. 53, right column).	Pan in view of Tripathi do not show identity indication information of a destination vRNIC; and 	encapsulate the to-be-transmitted data to obtain a target packet, wherein the target packet comprises the packet forwarding information, the identity indication information, and the to-be- transmitted data, and wherein the target packet does not comprise at least one of a third IP address of the source vNIC, a fourth IP address of the destination vNIC, a third MAC address of the source vNIC, a first port number of the source vNIC, or a second port number of the destination RNIC.
encapsulate the to-be-transmitted data to obtain a target packet, wherein the target packet comprises the packet forwarding information (e.g., an identifier of the destination virtual machine, see Fig. 4 item steps 410 and 420), the identity indication information (“unique identifiers” discussed in Fig. 4 step 420), and the to-be-transmitted data ([13], see “payload”), and wherein the target packet does not comprise at least one of a third IP address of the source vRNIC, a fourth IP address of the destination vRNIC, a third MAC address of the source vRNIC, a first port number of the source vRNIC, or a second port number of the destination vRNIC ([13] discussing that “Because the inner header of an encapsulated packet may not be needed” the “source and destination IP and MAC address” may be replaced with a “unique identifier” as part of a process of reducing network overhead; see also [15, 23]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vNIC/vRNIC execution environment of Pan in view of Tripathi with the use of identity indicators and information omission encouraged by Han in order to achieve the resultant performance benefits in the vRNICs executing in Pan in view of Tripathi.
Regarding claim 19, Pan shows a communications apparatus ([32]) comprising: a processor (Fig.1 item 120a); and a memory (Fig. 1 item 122a)coupled to the processor and configured to store instructions that, when executed by the processor, cause the communications apparatus to be configured to:	receive a target packet from a source RNIC (Fig. 4 item 460), wherein the packet  where vNICs can run on NICs (pg. 53, right column discussing “virtualization of a physical NIC into multiple VNICs. It aggressively uses the NIC hardware features for performance, security isolation, a virtualization”).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the virtual network interface card execution techniques of Tripathi (where vNICs run on NICs) in the vRNIC and RNIC environment of Pan in order to achieve the performance benefits of running VMs on hardware optimized to execute the VM (i.e., a virtual NIC running on a physical NIC or a virtual RNIC running on a physical RNIC) in order to achieve the same benefits of the vNIC execution in the vRNIC environment (i.e., .

Claims 7, 8, 10, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Tripathi and Han as applied to claims 1, 9, 11, and 19 above, and further in view of Cherian (US-20160188527-A1).	Regarding claim 7, Pan in view of Tripathi and Han show wherein the target packet comprises a MAC header (Pan, Fig. 4 item 466]), an IP header (Pan, Fig. 4, item 465), a layer 4 port number header (Pan, Fig. 4 item 464, e.g., port number 4791), and a payload field (Pan, Fig. 4 item 440 and Han, [13]), wherein the MAC header comprises the first MAC address and the second MAC address (Pan, Fig. 4 item 466 and [19], e.g., MAC-A and MAC-B), wherein the IP header comprises the first IP address (Pan, Fig. 4 item 465 and [50], e.g., IP-A) and the second IP address (Fig. 4 item 465 and [50], e.g., IP-B), wherein the layer 4 port number header comprises the layer 4 port numbers ([50], note UDP is a layer 4 protocol), wherein the header comprises the identity indication information (Han, [20]), and wherein the payload field comprises the to-be-transmitted data (Han, [13]).	Pan in view of Tripathi and Han, while supporting use of network virtualization protocols (Pan, [17]) do not explicitly show a network virtualization protocol header and where it includes identity information.	Cherian shows a network virtualization protocol header (Fig. 7 items 755 and 735) and where it includes identity information ([46,53, 74]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the encapsulation and routing teachings of Pan in view of Tripathi and Han with the use of VXLAN and software defined networking as shown in Cherian .
	Regarding claim 8, Pan in view of Tripathi and Han show claim 1.	Pan in view of Tripathi and Han do not show wherein the identity indication information comprises a Virtual eXtensible Local Area Network (VXLAN) network identifier (VNI) to which the destination vRNIC belongs and a virtual MAC address of the destination vRNIC.	Cherian shows wherein the identity indication information comprises a Virtual eXtensible Local Area Network (VXLAN) network identifier (VNI) to which the destination vRNIC belongs and a virtual MAC address of the destination vRNIC ([74]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the encapsulation and routing teachings of Pan in view of Tripathi and Han with the use of VXLAN and software defined networking as shown in Cherian in order to improve the performance benefits of the use of RDMA (common in both Pan and Cherian; Cherian, [6] and Pan, [9]).	Regarding claims 10, 17, and 20, the limitations of said claims are addressed in the analysis of claim 7.
	Regarding claim 18, the limitations of said claim are addressed in the analysis of claim 8.

Allowable Subject Matter
Claims 2 – 6 and 12 - 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	Regarding claims 2 and 12, each of said claims additionally recites “obtaining the identity indication information and the packet forwarding information based on a first identifier of the source vRNIC and a transmission mode used to transmit the to-be-transmitted data”. While identity indication information and packet forwarding information is show in the prior art and addressed in the rejections of, e.g., claims 1 and 11, utilizing a vRNIC identifier and a transmission mode as a base for obtaining this data is neither taught nor suggested in the prior art.	Regarding claims 3 – 5 and 13 – 15, each of said claims depends on one of claims 2 and 12.	Regarding claims 6 and 16, each of said claims additionally recites a “request message to at least one target network”. While sending such  request messages is anticipated in the prior art of record (e.g., the bi-directional data exchange of Pan’s Fig. 5 and discussed in Han’s [22]), the particular contents of a use of the feedback information received in response to the request is absent from the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes:	Dunnin (Dunning, Dave et al. “The Virtual Interface Architecture.” IEEE Micro 18: 66-76. (Year: 1998)), discussing use of NIC emulation on a hardware NIC in order to improve performance (pg. 72, right column, see “Hardware validation prototype) in a RDMA environment (pg. 67, right column see “Remote-DMA”)	Yu (US-20190312820-A1), discussing typical prior art encapsulation techniques (Figs. 4 and 6, [32-36]) operating in a VM to VM communication environment, and discussing how the additional headers required by encapsulation techniques can result in oversized packets ([24-27]).
	RFC 7348 (Mahalingam, Mallik et al. “Virtual eXtensible Local Area Network (VXLAN): A Framework for Overlaying Virtualized Layer 2 Networks over Layer 3 Networks.” RFC 7348: 1-22. (Year: 2014)), providing a background on a network virtualization protocol utilized in the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442